Name: Council Regulation (EEC) No 1243/86 of 28 April 1986 amending Regulations (EEC) No 288/82, (EEC) No 1765/82 and (EEC) No 1766/82 on common rules for imports
 Type: Regulation
 Subject Matter: trade;  trade policy
 Date Published: nan

 30 . 4 . 86 Official Journal of the European Communities No L 113/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1243/86 of 28 April 1986 amending Regulations (EEC) No 288/82, (EEC) No 1765/82 and (EEC) No 1766/82 on common rules for imports THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2. Pending such adjustments : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 288/82 0), (EEC) No 1765/82 (2) and (EEC) No 1766/82 (3) provide for regular adjustments of the transitional provisions, in particular to give greater uniformity to the common rules for imports ; Whereas experience has shown that a number of prov ­ isions are now redundant, while others need to be adjusted to take account of progress in bringing unifor ­ mity to the common commercial policy ; Whereas the Commission and the Member States need to be kept informed of national measures in the fields covered by Articles 19 and 21 of Regulation (EEC) No 288/82 and Article 16 of Regulations (EEC) No 1765/82 and (EEC) No 1766/82, (a) as regards the products to which Regulation (EEC) No 3420/83 0) applies, Member States may make imports subject to the requirement that not only the origin of the products concerned, but also the country of purchase or the country of provenance shall be among the countries to which this Regu ­ lation applies ; (b) import documents required for Community surveillance under Article 1 1 shall be valid only in the Member States which have issued or endorsed them ; (c) the Benelux countries and the Italian Republic may retain the automatic licence or import ­ declaration formalities currently applied by them to imports originating in Japan and Hong Kong ; (d) until 30 June 1987, the Benelux countries and Ireland may retain, for textile products not covered by any specific common import rules, national surveillance over the imports of such products, including imports under automatic licences. The same applies to Ireland in respect of footwear imports under headings 64.01-11 to 19, 64.02-21 to 99, 64.03-00 and 64.04-10 , 90 of the NIMEXE code ; HAS ADOPTED THIS REGULATION Article 1 Articles 19, 20 and 21 of Regulation (EEC) No 288/82 shall be replaced by the following : Article 19 1 . By 31 December 1988 at the latest, the Council shall decide on the adjustments to be made to this Regulation for the purpose of greater uniformity of rules for imports . The Council shall act by a qualified majority on a proposal from the Commission and with due regard to the progress of the common commercial policy. (e) this Regulation shall not preclude the continuance until 30 June 1988 of measures taken by the Italian Republic  pursuant to the Ministerial Decree of 6 May 1976, including the list annexed thereto and the subsequent amendments to it  making subject to special authorization the impor ­ tation of articles, machinery and equipment, whether used or new but in poorly maintained condition, falling within Chapters 84, 85, headings Nos 86.01 to 86.04 and Chapters 87 and 93 of the Common Customs Tariff. 3 . Member States shall notify the Commission, at its request, of any rules and other particulars concer ­ ning the procedures for the submission of requests for 0 OJ No L 35, 9 . 2. 1982, p . 1 . 0 OJ No L 195, 5 . 7. 1982, p . 1 . (3) OJ No L 195, 5 . 7 . 1982, p. 21 . No L 113/2 Official Journal of the European Communities 30 . 4. 86 licences, including the conditions relating to admissi ­ bility of persons, enterprises or institutions who submit such requests . Any intended changes to these rules shall also be notified to the Commission . 0) OJ No L 346, 8 . 12. 1983, p. 6. (b) at the request of any Member State or of the Commission, subsequent consultation under the terms of paragraph 3 shall be held on measures taken by a Member State under this paragraph. 5. Where a Member State intends to make a uni ­ lateral change to its import arrangements for a petro ­ leum product which is entered in Annex I and referred to in Article 3 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common defini ­ tion of the concept of the origin of goods ('), it shall inform the Commission and the other Member States thereof. The procedure laid down in paragraphs 2, 3 and 4 shall be applicable in this case ; the other prov ­ isions of this Regulation shall not apply. Article 20 1 . Where a Member State which applies an import restriction referred to in the last indent of Article 1 (2) intends to change it, it shall inform the Commission and the other Member States thereof. 2 . (a) At the request of the Commission or a Member State, the measures referred to in paragraph 1 shall be the subject of prior consultation within the Committee. (b) If the Commission does not request, on its own initiative, consultations within five working days of receiving the information referred to in paragraph 1 , nor at the request of a Member State received sufficiently early before the end of the said period, the Member State concerned may put the proposed measure into effect. (c) In other cases, the consultation procedure shall commence within five working days of expiry of the period provided for in (b). 3 . (a) If, after consultation, no objection has been raised by the other Member States or by the Commission, the Commission shall forthwith inform the Member State concerned, which may put the proposed measure into effect immediately. (b) In other cases, the Member State concerned may not put the proposed measure into effect until two weeks after the opening of the consultation . (c) If, within this period, the Commission submits to the Council, under Article 113 of the Treaty, a proposal meeting the objections raised, the proposed measure may not be put into effect until the Council has acted. 4. In cases of extreme urgency and until 30 June 1988 , the following proovisions shall apply : (a) when a quota has been exhausted and the economic requirements of a Member State call for additional imports from the non-member country or countries benefiting from the quota, the Member State concerned may, without prior notifi ­ cation, open additional import facilities up to a maximum of 20 % of the quantity or value of the exhausted quota ; it shall forthwith inform the Commission and the other Member States thereof. The emergency procedure laid down in this para ­ graph shall not apply once the opening of negotia ­ tions with the non-member country concerned has been authorized ; (') OJ No L 148 , 28 . 6 . 1968 , p. 1 . Article 21 1 . This Regulation shall not preclude the fulfilment of obligations based on special provisions of agree ­ ments between the Community and non-member countries. 2. (a) Without prejudice to other Community provi ­ sions, this Regulation shall not preclude the adoption or aplication by Member States : (i) of prohibitions, quantitative restrictions or measures of surveillance on grounds of public morality, public policy or public security, the protection of health and life of humans, animals or plants, the protection of national treasures possessing artistic, historic or archaeological value, or the protection of industrial and commercial property ; (ii) of special formalities concerning foreign exchange ; (iii) of formalities introduced pursuant to inter ­ national agreements in accordance with the Treaty ; (b) Member States shall inform the Commission of the measures or formalities to be introduced or amended pursuant to this paragraph. In cases of extreme urgency, the national measures or formalities in question shall be communicated to the Commission as soon as they are adopted.' Article 2 Articles 15 and 16 of Regulation (EEC) No 1765/82 and No 1766/82 shall be replaced by the following : Article 15 1 . By 31 December 1988 at the latest, the Council shall , acting by a qualified majority on a proposal from the Commission, decide on the adjustments to be made to this Regulation for the purpose in parti ­ cular of introducing a Community import document valid throughout the Community. 30 . 4. 86 Official Journal of the European Communities No L 113/3 2. Until such time :  any Member State may refuse to issue or endorse import documents within the meaning of Article 10 ( 1 ) (b) in respect of persons not established in its territory ; this provision shall be without preju ­ dice to obligations arising under the Directives concerning freedom of establishment and freedom to provide services,  import documents within the meaning of Article 10 ( 1 ) (b) shall be valid only in the Member State which issued or endorsed them. Article 16 1 . This Regulation shall not preclude the fulfilment of obligations based on special provisions of agree ­ ments between the Community and non-member countries. 2 . (a) Without prejudice to other Community provi ­ sions, this Regulation shall not preclude the adoption or application by a Member State of prohibitions or quantitative restrictions on imports on grounds of public morality, public policy or public security, the protection of health and life of humans, animals or plants, the protection of national treasures possessing artistic, historic or archaeological value, or the protection of industrial and commercial property. (b) Member States shall inform the Commission of the measures or formalities to be introduced or amended pursuant to this paragraph . In cases of extreme urgency, the national measures or formalities in question shall be communicated to the Commission as soon as they are adopted.' Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1986 . For the Council The President H. RUDING